 
Exhibit 10.4
 
SECOND AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
2004 STOCK COMPENSATION PLAN
 
(as amended and restated as of June 6, 2008)
 
SECOND AMENDMENT to the FEDERAL HOME LOAN MORTGAGE 2004 STOCK COMPENSATION PLAN
(as amended and restated as of June 6, 2008) (“Plan”) by the FEDERAL HOME LOAN
MORTGAGE CORPORATION (“Freddie Mac”), a corporation organized and existing under
the laws of the United States of America.
 
W I T N E S S E T H:
 
WHEREAS, the Plan was approved by the stockholders at the Annual Meeting of
Stockholders on June 6, 2008;
 
WHEREAS, Freddie Mac desires to amend the Plan to lower the limit on the maximum
portion of shares that may be granted as non-performance based awards;
 
WHEREAS, Section 9.4(a) of the Plan permits the Compensation and Human Resources
Committee of Freddie Mac’s Board of Directors to amend the Plan; and
 
WHEREAS, an appropriate officer of Freddie Mac has been duly authorized to
execute this amendment.
 
NOW, THEREFORE, the Plan is hereby amended effective July 17, 2008 as follows:
 
1. Plan Section 6.2(c) is amended to read as follows:
 
(c) Other Vesting Terms. For purposes of this Section 6.2, (i) vesting over a
three-year period will include periodic vesting over such period, (ii) a
pre-announced period in which service is required as a condition to the grant of
any Award may count toward the minimum vesting period required under this
Section 6.2, if so determined by the Committee, or (iii) with respect to Awards
that otherwise would be subject to the minimum vesting requirements of
Section 6.2(b) and notwithstanding those requirements, up to 10% of the shares
of Common Stock authorized for issuance under the Plan may be granted as
non-performance based Awards with vesting terms not conforming to the three-year
minimum vesting requirement of this Section 6.2 and instead may be granted with
a one-year minimum vesting requirement identical to the requirement in
Section 6.2(a).





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Freddie Mac has caused this SECOND AMENDMENT TO THE FEDERAL
HOME LOAN MORTGAGE CORPORATION 2004 STOCK COMPENSATION PLAN (as amended and
restated as of June 6, 2008), effective as of June 6, 2008.
 

          FEDERAL HOME LOAN
MORTGAGE CORPORATION
 
 
   
By:
 
/s/  Scott Coolidge
   

    Scott Coolidge
Vice President — Compensation & Benefits


 
ATTEST:
 
/s/  Mollie D. Roy

Mollie D. Roy
Assistant Secretary

